--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 31, 2019 is by and among CELADON GROUP, INC.
(the “Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A. Certain credit facilities have been provided to the Loan Parties pursuant to
that certain Amended and Restated Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of December 12, 2014 by and among the Borrower, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent.


B. The Borrower has informed the Administrative Agent and the Lenders that it
intends to consummate one or more Qualifying Liquidity Events and use the
proceeds of such Qualifying Liquidity Events to repay certain Obligations.


C. The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement.


D. The Lenders have agreed to do so on the terms and conditions set forth in
this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.           Estoppel, Acknowledgement and Reaffirmation.  The undersigned Loan
Parties hereby acknowledge and agree that, as of the date hereof, the
Outstanding Amount of the Committed Loans and L/C Obligations constitute valid
and subsisting obligations of such Loan Parties to the Lenders that are not
subject to any credits, offsets, defenses, claims, counterclaims or adjustments
of any kind.  The undersigned Loan Parties hereby acknowledge the Loan Parties’
obligations under the respective Loan Documents to which they are party.  Each
of the undersigned Loan Parties hereby (i) acknowledges that it has granted
Liens in favor of the Administrative Agent pursuant to, and is a party to, the
Collateral Documents (including, with respect to certain Guarantors, pursuant to
the Joinder Agreements executed by such Guarantors); (ii) reaffirms that each of
the Liens created and granted in or pursuant to the Collateral Documents is
valid and subsisting as of the date hereof; (iii) agrees that such Liens shall
continue in effect as security for all Obligations; and (iv) agrees that this
Amendment shall in no manner impair or otherwise adversely affect such Liens.


3.             Amendments to Credit Agreement.  Subject to the satisfaction of
the conditions precedent set forth below, the Credit Agreement is hereby amended
as follows:


(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and substituting the following therefor:

--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all Lenders.  The amount of the
Aggregate Commitments in effect (i) from the Twelfth Amendment Effective Date
through and including February 27, 2019 shall be $238,240,000; (ii) from
February 28, 2019 through and including March 30, 2019 shall be $128,240,000 and
(iii) from and after March 31, 2019 shall be $93,240,000, in each case, as such
amount may be reduced pursuant to this Agreement.


“Maximum Borrowing Amount” means (i) as of the Twelfth Amendment Effective Date,
an amount equal to $203,240,000; (ii) as of February 28, 2019, an amount equal
to $93,240,000 minus the amount by which the Maximum Borrowing Amount has been
reduced pursuant to Section 2.05 due to the Disposition permitted by Section
7.05(d)(ii) after the Twelfth Amendment Effective Date and prior to February 28,
2019 and (iii) as of March 31, 2019, an amount equal to $58,240,000 minus the
amount by which the Maximum Borrowing Amount has been reduced pursuant to
Section 2.05 due to the Disposition permitted by Section 7.05(d)(ii) after the
Twelfth Amendment Effective Date and prior to March 31, 2019, in each case, as
such amount may be subsequently reduced from time to time pursuant to Section
2.05 or increased up to an amount not to exceed the Aggregate Commitments with
the written consent of the Required Lenders.


“Maximum Outstanding Amount” means (i) as of the Twelfth Amendment Effective
Date, an amount equal to $238,240,000; (ii) as of February 28, 2019, an amount
equal to $128,240,000 minus the amount by which the Maximum Outstanding Amount
has been reduced pursuant to Section 2.05 due to the Disposition permitted by
Section 7.05(d)(ii) after the Twelfth Amendment Effective Date and prior to
February 28, 2019 and (iii) as of March 31, 2019, an amount equal to $93,240,000
minus the amount by which the Maximum Outstanding Amount has been reduced
pursuant to Section 2.05 due to the Disposition permitted by Section 7.05(d)(ii)
after the Twelfth Amendment Effective Date and prior to March 31, 2019, in each
case, as such amount may be subsequently reduced from time to time pursuant to
Section 2.05 or increased up to an amount not to exceed the Aggregate
Commitments with the written consent of the Required Lenders.


(b) Section 6.12(a) of the Credit Agreement is hereby amended by deleting the
ratio “3.39:1.00” appearing opposite the January 31, 2019 testing date and
inserting “4.36:1.00” in place of such ratio.


4.            Extension of Certain Letters of Credit.  The Lenders hereby
authorize and direct the L/C Issuer to extend the expiry date of the following
Letters of Credit to a date not later than the date set forth opposite each such
Letter of Credit:


Letter of Credit Number
Beneficiary
Existing Expiry Date
New Expiry Date
00000068139003
Wells Fargo Equipment Finance, Inc.
May 31, 2019
April 1, 2020
00000068133355
Westchester Fire Insurance Company
May 15, 2019
May 15, 2020
00000068112864
South Carolina Department of Insurance
June 30, 2019
June 30, 2020

 
2

--------------------------------------------------------------------------------

5.             Conditions Precedent.  This Amendment shall become effective as
of the date hereof upon the satisfaction (or waiver by the Administrative Agent)
of the following conditions precedent:


(a) receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Guarantors (excluding the Mexican Loan Parties),
each Lender and the Administrative Agent;


(b) receipt  by the Administrative Agent of $30,000 in respect of an
administrative fee, $10,000 of which shall be distributed to each Lender;


(c) receipt by the Administrative Agent of opinions of legal counsel to the
Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof; and


(d) receipt by the Administrative Agent of a certificate of each Loan Party
(excluding the Mexican Loan Parties) dated as of the date hereof signed by a
Responsible Officer of such Loan Party (A) certifying and attaching resolutions
adopted by the board of directors or equivalent governing body of such Loan
Party approving this Amendment and (B) in the case of the Borrower, certifying
that, after giving effect to this Amendment, (1) the representations and
warranties of each Loan Party contained in Article V of the Credit Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
in each case, other than with respect to the Audit Events, and (2) no Default
exists after giving effect to this Amendment.


6.            Payment of Fees and Expenses.  Without limiting the Loan Parties’
obligations under Section 10.04 of the Credit Agreement, the Borrower shall,
promptly, and in any event within 5 Business Days of demand therefor, reimburse
(i) the Administrative Agent for all fees and expenses of the Administrative
Agent (including without limitation, all fees and expenses of US, Mexican and
Canadian counsel to the Administrative Agent and financial advisors to the
Administrative Agent and all appraisal, inspection and other costs incurred by
the Administrative Agent) and (ii) each Lender for all reasonable out-of-pocket
travel expenses of, and fees and expenses of counsel to, such Lender, in each
case, incurred in connection with the Loan Documents, including without
limitation this Amendment.


7.            Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the undersigned Loan
Parties hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to the Loan Documents through
the date of this Amendment, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any of the undersigned Loan Parties may have or claim
to have against any entity or other Person within the Lender Group.
3

--------------------------------------------------------------------------------



8. Amendment is a “Loan Document”.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


9. Representations and Warranties; No Default.  Each undersigned Loan Party
represents and warrants to the Administrative Agent and each Lender that (a) any
forecasts of cash flows and other projections delivered to the Administrative
Agent or any Lender prior to the date hereof reflect the Borrower’s good faith
estimate of the matters described therein, (b) the representations and
warranties of each undersigned Loan Party contained in Article V of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, in each case, other than with respect to the Audit Events,
and (c) after giving effect to this Amendment, no Default exists, including
without limitation any Default under Section 8.01(e) of the Credit Agreement.


10. No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


11. Counterparts; Delivery.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


12. Amendment, Modification and Waiver.  This Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.
13. Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of Indiana.


[SIGNATURE PAGES FOLLOW]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.


BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
CELADON GROUP, INC.
THIRTEENTH AMENDMENT

--------------------------------------------------------------------------------

 
GUARANTORS:
A&S SERVICES GROUP, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary

 
CELADON GROUP, INC.
THIRTEENTH AMENDMENT

--------------------------------------------------------------------------------

GUARANTORS:
BUCKLER TRANSPORT, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON DRIVING ACADEMY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
CELADON GROUP, INC.
THIRTEENTH AMENDMENT

--------------------------------------------------------------------------------

 

GUARANTORS:
QUALITY COMPANIES LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary

 
CELADON GROUP, INC.
THIRTEENTH AMENDMENT

--------------------------------------------------------------------------------

 

 GUARANTORS:
A&S REAL ESTATE HOLDINGS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER LOGISTICS, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
HUNT VALLEY EQUIPMENT CO., LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
J. DAVID BUCKLER, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY INSURANCE LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
CELADON GROUP, INC.
THIRTEENTH AMENDMENT

--------------------------------------------------------------------------------

 
GUARANTORS:
VORBAS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
A&S KINARD LOGISTICS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER DISTRIBUTION CENTER, L.P.
        By: J. David Buckler, Inc., its general partner        
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
CELADON GROUP, INC.
THIRTEENTH AMENDMENT

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Troy F. Jefferson
 
Name:
Troy F. Jefferson
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ Gregory R.D. Clark
 
Name:
Gregory R.D. Clark
 
Title:
Executive Vice President

 
CELADON GROUP, INC.
THIRTEENTH AMENDMENT


Back to Form 8-K [form8k.htm]
